Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 1 of 17 PAGEID #: 128871

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E. I. DU PONT DE
NEMOURS AND COMPANY C-8
PERSONAL INJURY LITIGATION,
Civil Action 2:13-md-2433
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers
This document relates to:
Travis Abbott and Julie Abbott v. E. I. du Pont de
Nemours and Company, Case No. 2:17-cv-998.

EVIDENTIARY MOTIONS ORDER NO. 33
Plaintiffs’ Motion to Strike and for Sanctions Regarding Supplemental Opinion

This matter is before the Court on Plaintiffs’ Motion to Strike and for Sanctions
Regarding Dr. Wheeler’s Supplemental Opinion! (ECF No. 95), Defendant’s Memorandum in
Opposition (ECF No. 98, 99”), and Plaintiffs’ Reply (ECF No. 101). For the reasons that follow,
the Court GRANTS IN PART AND DENIES IN PART Plaintiffs’ Motion.

IL.

Plaintiff Travis Abbott suffered from testicular cancer in 1994, when he was 16 years old,
which led to the removal of his left testicle (an orchiectomy). Mr. Abbott suffered a second
testicular cancer in 2015, which led to a right orchiectomy. Mr. Abbott is a member of the class

of individuals contractually permitted to bring personal injury lawsuits against Defendant

 

' Plaintiffs also request a protective order. Because the Court finds it appropriate to strike Dr.
Wheeler’s opinion letter, the Court does not address this request.

* Docket number 98 is filed under seal and docket number 99 is the redacted version filed for
public viewing.
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 2 of 17 PAGEID #: 128872

DuPont de Nemours and Company for its contamination of their water supplies with C-8

(ammonium perfluorooctanoate). This class of individuals are plaintiffs in this multidistrict

litigation (“MDL”) and each suffer from one or more of six Probable Link Diseases. Testicular

cancer is a Probable Link Disease.

Mr. Abbott’s trial is scheduled for January 21, 2020, which is less than two weeks away.

Mr. Abbott’s case is the fifth one to go to trial in this MDL.

The following are the relevant events occurred pursuant to the schedule that was

established in Case Management Order No. 27 (ECF No. 23):

May 21, 2019 — Plaintiff's Specific Causation Expert Kamal S. Pohar, M.D., FRCSC
submitted his Expert Report (ECF No. 33-1). Dr. Pohar is trained in urologic oncology.

May 31, 2019 — Defendant’s Specific Causation Expert Craig R. Nichols, M.D., FASCO,
FACP submitted his Expert Report (ECF No. 63-1). Dr. Nichols is trained in medical
oncology.

June 6, 2019 — Plaintiff's Specific Causation Rebuttal Expert Report from Dr. Pohar was
submitted (ECF No. 63-5).

 

June 14, 2019 — Plaintiff's Specific Causation Expert Dr. Pohar was deposed.

June 20, 2019 — Defendant’s Specific Causation Expert Dr. Nichols was deposed.

 

July 9, 2019 — Daubert and Dispositive Motions were filed:

* Defendant’s Motion to Exclude Plaintiff's Specific Causation Expert Dr. Pohar
(ECF No. 63).

* Defendant’s Motion for Summary Judgment on Specific Causation (ECF No.
58).

* Plaintiffs’ Motion to Exclude Defendant’s Specific Causation Expert Dr.
Nichols (ECF No. 65).

July 16, 2019 — Responses to Daubert and Dispositive Motions were filed:

* Plaintiffs’ Memorandum in Opposition to Motion to Exclude Plaintiffs Specific
Causation Expert Dr. Kamal Pohar (ECF No. 72).
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 3 of 17 PAGEID #: 128873

* Plaintiffs’ Memorandum in Opposition to Motion for Summary Judgment on
Specific Causation (ECF No. 73).

* Defendant’s Memorandum in Opposition to Motion to Exclude Defendant’s
Specific Causation Expert Dr. Nichols (ECF No. 79).

e July 23, 2019 — Replies in Support of the Daubert and Dispositive Motions were filed:

* Defendant’s Reply in Support of its Motion to Exclude Plaintiff's Specific
Causation Expert Dr. Kamal Pohar (ECF No. 91).

* Defendant’s Reply in Support of its Motion for Summary Judgment on Specific
Causation (ECF No. 84).

* Plaintiffs’ Reply in Support of their Motion to Exclude Defendant’s Specific
Causation Expert Dr. Nichols (ECF No. 87).

Plaintiffs bring the Motion at bar based on the following events:

e August 27, 2019 — Defense counsel emailed to Plaintiffs’ counsel a “consultation letter”
drafted by Thomas M. Wheeler, M.D., a pathologist, indicating that the letter
“supplements Dr. Nichols’ materials considered list.” (ECF No. 95-2.) The consultation
letter included:

* A statement of Dr. Wheeler’s opinion of the pathology slides of specimens from Mr.
Abbott’s removed testicle that had been stored since his 1994 orchiectomy.

* Dr. Wheeler’s qualifications to make the opinions, including his education, training,
and experience as a pathologist.

* Dr. Wheeler’s curriculum vitae.

* Dr. Wheeler’s declaration that his opinions were all held to a reasonable degree of
medical and scientific certainty.

* The bases and reasons for Dr. Wheeler’s opinions and the facts, data, and materials he
reviewed in making the opinions.

¢ September 4, 2019 — Plaintiffs responded to Defense counsel with a request to withdraw
the “consultation letter” because it is not a supplemented document to add to Dr. Nichol’s
“materials considered list,” but instead was a new and previously undisclosed expert
opinion. (ECF No. 95-2.) Plaintiffs also requested an immediate meet and confer.

e¢ September 13, 2019 — Plaintiffs filed the instant motion asking that Dr. Wheeler’s letter
be stricken because it is an untimely report from an undisclosed expert. (ECF No. 95.)
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 4 of 17 PAGEID #: 128874

e October 4, 2019 — Defendant filed its Memorandum in Opposition (ECF No. 98), arguing
that Dr. Wheeler’s consultation letter is an appropriate supplementation to Dr. Nichols’
Expert Report.

 

e October 18, 2019 — Plaintiffs filed their Reply (ECF No. 101).

 

II.

“The Sixth Circuit and other courts have held that district courts have broad discretion to
exclude untimely disclosed expert-witness testimony.” Estes v. King's Daughters Med. Ctr., 59
Fed. Appx. 749, 753 (6th Cir. 2003) (citing Pride v. BIC Corp., 218 F.3d 566, 578-79 (6th
Cir.2000) (upholding the exclusion of untimely expert-witness reports and affidavits); Moore,
Owen, Thomas & Co. v. Coffey, 992 F.2d 1439, 1446 (6th Cir. 1993) (noting that the district
court “has the discretion to refuse the filing of untimely affidavits”); Sexton v. Gulf Oil Corp.,
809 F.2d 167, 170 (Ist Cir. 1987) (affirming preclusion of testimony due to untimely designation
of expert witness)).

The source of a district court’s “discretion in this matter is Rule 16 of the Federal Rules
of Civil Procedure, which grants district courts wide latitude to impose sanctions for failure to
comply with their scheduling orders.” Estes, 59 Fed. Appx. at 753 (citing Clarksville—
Montgomery County School System v. United States Gypsum Co., 925 F.2d 993, 998 (6th Cir.
1991)). “The district court has discretion to impose whatever sanction it feels is appropriate,
under the circumstances.” Jd. (citing Advisory Committee notes to Fed. R. Civ. P. 16(f) (1983);
see also United States v. Rayco, Inc., 616 F.2d 462, 464 (10th Cir. 1980) (broad powers of

enforcement inure to a pretrial order limiting issues to be tried and evidence to be introduced)).
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 5 of 17 PAGEID #: 128875

III.

Plaintiffs move to strike Dr. Wheeler’s pathologic analysis and opinion of a specimen
from Plaintiff's left testicle that was removed in 1994, arguing that it is an untimely expert report
from an undisclosed expert. Specifically, Plaintiffs state:

While DuPont couches its supplementation as further supporting Dr.

Nichols’ earlier expert report and deposition, Dr. Wheeler’s consultation letter is in

fact a new expert report by a previously undisclosed expert which DuPont failed to

submit within the deadline set forth in the Court’s scheduling order. DuPont is

attempting to unilaterally submit this new expert opinion letter as support for Dr.

Nichols’ testimony in hopes of bypassing the deadline for expert designations,

expert discovery, and Daubert motion practice, which have all long since expired.

In doing so, DuPont would have effectively laid in wait until after Plaintiffs had

issued their own expert opinions, issued their expert rebuttal opinions, put their

experts up for deposition, deposed DuPont’s experts, briefed their Daubert
motions, and responded to DuPont’s Daubert motions, before, for the first time,
indicating any suggestion that it would ambush Plaintiffs with this last minute new
expert report and opinion.

(Pls’ Mot. to Strike at 1-2, ECF No. 95.)

It is undisputed that neither specific causation expert, Dr. Nichols and Dr. Pohar, have the
expertise to provide an opinion on the pathology of Mr. Abbott’s preserved specimen. Yet,
neither Plaintiffs nor DuPont chose to engage a pathologist as DuPont has done in other cases in
this MDL, including the Swartz case that is being tried with the Abbott case commencing on
January 21, 2020. (Angela and Teddy Swartz v. E. I. du Pont de Nemours and Company, Case
No. 2:18-cv-136.)

Instead, both experts accepted the 1994 pathology report about the 1994 specimen that is
part of Mr. Abbott’s medical records, as well as the other pathology reports that were
contemporaneously drafted by other pathologists. Dr. Nichols testified in his deposition that he
reviewed “all physician notes, all of the pathology reports, all the imaging reports and all that”

when formulating his opinions, making no indication in either his report or his testimony that
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 6 of 17 PAGEID #: 128876

there was the need for something further. (Nichols Dep. at 25.). Dr. Pohar indicates that he too
relied upon the pathology reports from Mr. Abbott’s 1994 orchiectomy, 1994 retroperitoneal
lymph node dissection (“RPLND”), 2015 orchiectomy, 2016 RPLND, and 2017 pancreatic
neuroendocrine tumor when formulating his opinions, also making no indication in either his
report or his testimony that these was a need for something further. (Pohar Rep. at 3-5, ECF No.
64-4.)

Plaintiffs further contend that the evidence from which Dr. Wheeler’s report was derived
is not new and DuPont could have gotten the slides well before the expert opinion deadlines,
stating:

DuPont has known of Mr. Abbott’s 1994 pathology report since at least
August 28, 2018. Exhibit 1 (Plaintiffs’ August 28, 2018, e-mail to counsel for
defense including the Medical Records and HIPPA Authorizations) when Plaintiffs
provided copies of the medical records and pathology during early case discovery
and the slides have been in existence for over 25 years; however, DuPont failed to
request the slides until the day before Dr. Nichols’ deposition on June 20, 2019,
and Plaintiffs were not made aware this request had been made until August 27,
2019, when Dr. Wheeler’s new expert report was e-mailed to undersigned. Exhibit
2 (August 27, 2019 to September 4, 2019, e-mail thread, with attachments
(omitted), between DuPont Counsel and Plaintiffs’ Counsel).

Id.
In response, DuPont first addresses at length the proposition that Dr. Nichols, like all
experts, has the right to rely on other expert’s work, arguing:

As even Dr. Pohar observed, it is “common practice” for a physician to rely
“on the work of other experts in various fields.” Pohar Report at 3; see, e.g.,
Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 781-82 (3d Cir. 1996) (“[Testifying
physician’s] reliance on the pathology report to confirm his diagnosis does not
reflect negatively on his qualifications or ability to diagnose his patient; to the
contrary, it reflects routine procedure in medical treatment, as recognized by Rule
703.”). Physicians like Drs. Nichols and Pohar routinely rely on data (e.g.,
pathology reports/findings), such as Dr. Wheeler’s Pathology Report and the five
other pathology reports cited in both Drs. Pohar and Nichols’s expert reports. See,
e.g., Pohar Report at 3-5.
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 7 of 17 PAGEID #: 128877

(Def’s Mem. in Opp. at 7, ECF No. 99.)

This argument misses the mark. The issue before this Court is not whether an expert may
rely upon the work of others in formulating his or her opinions. The issue is whether, after the
deadlines to disclose experts has passed, commissioning an undisclosed expert to provide an
opinion based upon previously available and existing evidence is properly considered an
untimely expert report from an undisclosed expert.

As to that inquiry, Dr. Wheeler’s consultation letter contains all of the indicia of expert
reports. See Fed. R. Civ. P. 26(a)(2)(B) (requirements of expert reports). Specifically, as stated
above, Dr. Wheeler’s letter contains his qualifications to make expert opinions, including his
education, training, and experience as a pathologist; a statement of his opinion of the pathology
slides of specimens from Mr. Abbott’s removed testicle that had been stored since Mr. Abbott’s
1994 orchiectomy; the bases and reasons for his opinions and the facts, data, and materials he
reviewed in making the opinions; his curriculum vitae; and a declaration that his opinions were
all held to a reasonable degree of medical and scientific certainty. Thus, it is clear to the Court
that Dr. Wheeler offers an expert opinion.

Further, Dr. Wheeler’s letter is not simply an existing pathology opinion or existing
literature that Dr. Nichols reviewed to supplement his “materials considered list.” Dr. Wheeler
provides an entirely new analysis of an existing record (1994 left orchiectomy pathology slides)
and formulates a new expert opinion about those records.

DuPont maintains that, even if the letter offers an expert opinion, it is appropriately
considered a timely supplementation because it was generated in “direct response” to Dr. Pohar’s
“expanded opinions” made for the “first time” in his Rebuttal Report. (Def’s Mem. in Opp. at 1,

ECF No. 99.) DuPont further asserts that it retained Dr. Wheeler because, “[i]n his Rebuttal
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 8 of 17 PAGEID #: 128878

Report, Dr. Pohar tried to shore up his differential etiology by asserting that in 1994, Mr. Abbott
did not have intratubular germ cell neoplasia in either testicle and was pre-pubertal.” Jd. at 10.
Specifically, DuPont states:

Plaintiffs’ expert, Dr. Kamal Pohar, provided a June 10, 2019 rebuttal report in
which he opined for the very first time that in 1994 (when Mr. Abbott was a sixteen
year old, six-foot-one-inch, 160-pound high school basketball player), Mr. Abbott
was pre-pubertal and did not have intratubular germ cell neoplasia in either testicle.
In response, DuPont promptly investigated whether the pathology slides from Mr.
Abbott’s 1994 orchiectomy still existed, obtained those slides when it confirmed
they were available, and had them reviewed by a pathologist. DuPont’s prompt
actions were in direct response to Dr. Pohar’s rebuttal opinions and aimed at
obtaining objectively verifiable information as to whether Mr. Abbott, in fact, was
pre-pubertal and had intratubular germ cell neoplasia in 1994.

Id. at 1. Further, Defendant contends that, “[e}]ven if DuPont had known that the slides existed,
their significance did not become apparent until Dr. Pohar gave his expanded bases—for the first
time in his Rebuttal Report—to support his opinions.” Jd. at 14.

DuPont relies on Confederated Tribes of Siletz Indians v. Weyerhaeuser Co., No. CV 00-
1693-PA, 2003 U.S. Dist. LEXIS 25829, 2003 WL 237159812003 U.S. Dist. LEXIS 25829 (D.
Or. 2003) for the proposition that Dr. Wheeler’s opinion should not be stricken, explaining:

In that case, “supplemental expert testimony was generated in direct response to
Defendant’s attack upon the original expert reports. Plaintiffs first learned of
Defendant’s contentions after the discovery deadline, and acted promptly to remedy
the alleged deficiency.” Jd. at *6. The court allowed this belated supplementation:

Some courts have granted a motion to strike in similar
circumstances, reasoning that a Plaintiff may not wait until the
Defendant files for summary judgment, and points to the holes in
the Plaintiff's case, before belatedly plugging those holes with a new
expert opinion. However, that rationale places undo emphasis on
law as a contest of skill between rival lawyers, at the expense of
doing justice. At this stage of the proceedings, if there is sufficient
evidence to support the Plaintiffs’ case, I will not exclude that
evidence simply because Plaintiffs failed to anticipate the need for
it until the defect was pointed out by their opponent. . . . Finally, trial
is not until [three months from now], so there is little risk of unfair
prejudice.
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 9 of 17 PAGEID #: 128879

Id. at *7.
(Def’s Mem. in Opp at 9, ECF No. 99.) DuPont’s arguments are not well taken.

DuPont is simply wrong that Dr. Pohar for the first time opined in rebuttal that neither of
Mr. Abbott’s testicular cancers was derived from intratubular germ cell neoplasia. The record,
quoted next, shows that: (1) Dr. Pohar stated in his original Expert Report that intertubular germ
cell neoplasia was not a risk factor in either testicle; (2) Dr. Nichols then stated that intertubular
germ cell neoplasia was present in both testicles and that both cancers likely derived from it
(even though the 1994 pathology report did not mention whether or not intertubular germ cell
neoplasia was present); (3) in rebuttal Dr. Pohar disagreed with Dr. Nichols’ conclusions that
both cancers likely derived from intertubular germ cell neoplasia, and (4) both specific causation
experts are qualified to and did testify about whether the 1994 cancerous tumor was pre- or post-
pubertal.

1. Dr. Pohar’s Expert Report:

e Dr. Pohar stated that intratubular germ cell neoplasia is a well-established risk factor and
that in his opinion neither of Mr. Abbott’s cancers was derived from intratubular germ
cell neoplasia:

In regards to the underlying cause of testicular cancer, well established risk
factors for developing testicular cancer include cryptorchidism, a family
history of testicular cancer in a first-degree male relative, HIV infection,
presence of intratubular germ cell neoplasia and a personal history of
testicular cancer.

Mr. Abbott had none of the risk factors for developing either testicular cancer
other than he was at higher risk of developing a second testicular cancer given

his personal history of testicular cancer.

(Pohar Report at 9, ECF No. 64-4) (emphasis added).
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 10 of 17 PAGEID #: 128880

2. Dr. Nichol’s Expert Report:

e Dr. Nichols states that the 2015 pathology report found intratubular germ cell neoplasia
present in the right orchiectomy:

The fact that Dr. Pohar did not mention the risk factor of intertubular germ cell
neoplasia in the non-cancerous portion of Mr Abbott’s right testicle removed
in November 2015 is stunning, and suggests that either he was unaware of the
meaning of this finding in the context of this case or that he had come to his
conclusions in advance of reviewing all the data available.

(Nichols Report at 8. ECF No. 64-1.)

e Dr. Nichols admits that the “1994 pathology report” of Mr. Abbott’s left orchiectomy, “did
not mention one way or another the presence of carcinoma in situ [intertubular germ cell
neoplasia] (as is routine pathology practice today).” (Nichols Report at 5, ECF No. 64-1.)

Nevertheless, Dr. Nichols opines that the 1994 cancer would have derived from
intertubular germ cell neoplasia, stating:

Mr. Abbott’s testicular germ cell cancers present a classic case of invasive
malignancy arising from the backdrop of fetally-derived intertubular germ cell
neoplasia, and over time resulted in metachronous testicular germ cell cancers.

(Nichols Report at 8, 9, ECF No. 64-1.)

3. Dr. Pohar’s Rebuttal Report

e Dr. Pohar addressed Dr. Nichol’s criticism about the lack of emphasis placed on the risk
factor of intratubular germ cell neoplasia found in the 2015 orchiectomy, stating:

The fact that Mr. Abbott had IGCN [intratubular germ cell neoplasia] detected
in his orchiectomy specimen in 2015 should be no surprise. In over 90% of
post-pubertal germ cell cancers this entity is found in the surrounding normal
testicular parenchyma, both seminoma and non-seminoma, and is the well-
known obligate precursor of adult testicular cancers. Its presence in the 2015
radical orchiectomy specimen has very little relevance in determining
causation of Mr. Abbott’s testicular cancers... .

(Pohar Rebuttal at 4, ECF No. 63-5.)

e Dr. Pohar notes that with regard to the 1994 cancer “Dr. Nichols stated in his report that
there was no comment on whether [intratubular germ cell neoplasia] was present in the
left orchiectomy specimen” and the “orchiectomy and the pathology was very much
consistent with a prepubertal tumor.” (Pohar Rebuttal at 4, ECF No. 63-5).

10
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 11 of 17 PAGEID #: 128881

e Dr. Pohar directly addressed his disagreements with Dr. Nichols opinions related to
intratubular germ cell neoplasia:

Dr. Nichols’ report places tremendous emphasis on prenatal factors and
inherited genetic influences as the root cause of the majority of germ cell
testicular cancers, including both of Mr. Abbott’s testicular cancers. Dr.
Nichols’ report implies that intratubular germ cell neoplasia (IGCN) is the
obligate precursor of essentially all germ cell cancers, including both of Mr.
Abbott’s testicular cancers, and invariably IGCN arises in the fetal testis and
is present before the male child is born. Based on his knowledge of gonad
development and descent and hormonal signaling in the fetal gonad, Dr.
Nichols incorrectly postulates that IGCN must arise in the context of a
testicular dysgenesis syndrome that manifests early in embryogenesis. Based
on his assessment of Mr. Abbott’s medical history, Dr. Nichols concludes
that Mr. Abbott's testicular cancers are a classic case of Mr. Abbott being
born with “fetally-derived intertubular germ cell neoplasia and over time
resulted in metachronous testicular germ cell cancers.” ... . I disagree with
the logic and interpretations of Dr. Nichols on many salient points related

to causation of testicular cancer in reference to Mr. Abbott... ..

(Pohar Rebuttal at 2, ECF No. 63-5.)

4. Dr. Nichols’ Deposition

e Dr. Nichols testifies that he believes the 1994 cancer and the 2016 cancer was derived
from intertubular germ cell neoplasia and that the 1994 cancer was post-pubertal.

Q: So is it your understanding that from the day Mr. Abbott was born, that he
was destined to have testicular cancer?

A: My belief is that that is the likelihood.
Q: And that’s based upon what objective record that you reviewed in his file?

A: Several things. My -- the first thing is that I believe that there is
overwhelming evidence in his case that he had a post pubertal -- which is type
2 germ cell tumor -- case both in 1994 and in 1916 -- or 2016; that the almost
invariable precursor lesion is what is variably called carcinoma in situ or
intertubular germ cell neoplasia [or ICGN] that has fetal origins; and that his
case is also marked by what I feel is, in all likelihood, low or poor testicular
functioning which is associated with testicular dysgenesis and the development
of germ cell tumors.

(Nichols Dep. Tr. at 56-57.)

11
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 12 of 17 PAGEID #: 128882

5. Dr. Pohar’s Deposition
e Dr. Pohar testified that he believed the 1994 cancer was pre-pubertal based on the medical
records from when “he was evaluated at Children’s Hospital here in Columbus” and
viewing his “his scrotal ultrasound, you can look at the measurement of his testicles at the
time.”
(Pohar Dep. Tr. at 98.)
As can be seen from the above, a central focus of Dr. Nichols’s report was to criticize Dr.
Pohar for giving little import to the risk factor of intratubular germ cell neoplasia for either
cancer, opining that Mr. Abbott was born with intertubular germ cell neoplasia in both testicles
from which he derived both of his testicular cancers. He suggests that Dr. Pohar did not
appropriately assess intratubular germ cell neoplasia as a potential cause of both Mr. Abbott’s
testicular cancers. Dr. Nichols offers his critique even though he admits that the 1994 pathology
report does not show the presence of intertubular germ cell neoplasia. What DuPont labels Dr.

a6

Pohar’s “expanded[] opinion,” is simply a substantive response, through a scheduled rebuttal
report submission, to an issue that Dr. Nichols injected into this case. Dr. Pohar’s Rebuttal
Report did exactly what rebuttal reports are designed to do — rebut opinions given by the

opposing expert.’

 

3 DuPont takes the position that “Dr. Nichols does not provide an affirmative specific
causation opinion as to the likely cause of Mr. Abbott’s testicular cancer. Rather, through
reliance on his qualifications, experience and reference to scientific literature, Dr.
Nichols’s principal role is to critically analyze and rebut the specific causation opinion
offered by Plaintiffs’ specific causation expert, Dr. Kamal Pohar.” (Def’s Opp. to Pls’
Mot. to Exclude Dr. Nichols’ Opinion at 2, ECF No. 79) (emphasis in original). Dr.
Nichols, however, does offer specific causation opinions, which have been excluded in
EMO No. 32. Indeed, EMO 32 excludes some of the testimony addressed in the present
decision, i.e., Dr. Nichols’ opinion that “intertubular germ cell neoplasia [carcinoma in situ
or IGCN] and what he “‘feels is, in all likelihood, low or poor testicular functioning,” was
the likely cause of Mr. Abbott’s testicular cancer in 1994 and in 2015. Because the parties
were without the benefit of EMO 32 when briefing was ongoing related to Dr. Wheeler’s
letter, the impact of the letter may be of far less import than DuPont suggests that it could
be.

12
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 13 of 17 PAGEID #: 128883

Further, the disagreement between Dr. Nichols and Dr. Pohar with regard to whether the
1994 cancer was pre- or post-pubertal is addressed by both doctors in deposition, as is shown
above. Unlike an opinion on pathology specimens, the topic of whether Mr. Abbott’s cancer was
pre- or post-pubertal is not a topic on which either expert lacked expertise. Both experts gave the
conflicting opinions as to whether the 1994 cancer was pre- or post-pubertal. Neither party
moved to exclude Dr. Nichols’ or Dr. Pohar’s testimony on this assessment based on the experts’
lack of qualifications.

Dr. Wheeler is the only retained pathologist in this case. Dr. Wheeler was asked to opine
on 25-year-old pathology slides, of which there was an existing pathology report upon which
both Dr. Nichols and Dr. Pohar relied.

DuPont’s contention that Dr. Nichols does not change his opinions based on the new
Wheeler report is of no moment here. As noted above, Dr. Nichols was not retained to provide a
specific causation opinion, but rather to provide a critique of Dr. Pohar’s specific causation
opinion. With the admission of Dr. Wheeler’s report, Dr. Nichols has a newly-formulated expert
opinion with which to critique Dr. Pohar’s Expert Report, Rebuttal Report, and deposition
testimony. Dr. Wheeler’s report, however, was not in existence when Dr. Pohar wrote his Expert
Report, wrote his Rebuttal Report, or sat for deposition. And, Dr. Wheeler is the only
pathologist who has viewed the 25 year old specimens.

Mr. Abbott is not only prejudiced because his expert did not have the benefit of
reviewing Dr. Wheeler’s opinion before and/or during his review of Mr. Abbott’s medical
records, but he is also unquestionably prejudiced by having no option to retain his own
pathologist, who may or may not agree with Dr. Wheeler’s assessment of the slides. See e.g.,

Why Pathologists May Disagree, Harvard Health Publishing, Harvard Medical School,

13
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 14 of 17 PAGEID #: 128884

https://www.health .harvard.edu/blog/why-pathologists-may-disagree-201 104271632 (“Some
disagreements involve objective factors, such as how biopsies are done. Usually, though,
pathologists disagree when it comes to interpretation and judgment — both subjective
qualities.”); Specimen Preservation and Degradation are Active Research Topics, iSpecimen,
https://www.ispecimen.com/blog/ specimen-preservation-and-degradation-are-active-research-
topics/ (“Regardless of the sample type, preservation and proper storage of human specimens is
of utmost importance. Otherwise, the sample begins to degrade, and its value to the research
process begins to diminish.”).

DuPont does not dispute that it failed to directly inform Plaintiffs’ counsel that the 1994
slides had been ordered, received, or might be reviewed by a pathologist during any of these
Daubert briefings, which process began in June 2019 — six months ago. As Plaintiffs point out,
this is in contrast to DuPont’s previous conduct. For example, when “DuPont believed there
would be the need for other supplementation or a delayed expert report, namely by its use of Dr.
Deshields as a psychologic expert, it informed Plaintiffs’ counsel well before the deadline in
order to get consent and allow Plaintiffs the opportunity to get their own expert if needed, and
parties jointly informed the Court. No such ‘place holder’ or heads up was provided for Dr.
Wheeler or any expert pathologist.” (Pls Mot. at 5, n.3, ECF No. 95.) The Court would not be
faced with the instant scenario if DuPont had done something similar here.

DuPont contends that Plaintiffs’ counsel should have known that DuPont ordered the
slides in June 2019 because DuPont contacted Medical Research Consultants (“MRC”), “which
has been required throughout this MDL to notify both DuPont’s counsel and Plaintiffs’ counsel
when ‘requested records are ordered and collected.’” (Def’s Mem. in Opp. at 4, ECF No. 99)

(citing Case Management Order No. 5 ff 3-7, MDL ECF No. 128; see Ex. E, MRC Affidavit {J

14
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 15 of 17 PAGEID #: 128885

3-4, ECF No. 99-5)). DuPont asserts that MRC “notified both Plaintiffs’ counsel and DuPont’s
counsel that the hospital still had the 1994 pathology specimens.” Jd. Plaintiffs strenuously
dispute this statement, offering a laundry list of actions they are required to take to find within
the MRC emails what records were ordered — and even then “the MRC portal user must click
‘Purchase’ to gain access, for the first time, to the ‘Pathology Specimen Notification’ that contained
the information about the 1994 specimen slides. (Pis’ Reply at 6, ECF No. 101) (citing Conlin
Declaration, at § 6, ECF No. 101-2).

There is no dispute, however, that DuPont retained Dr. Wheeler in July 2019 and even at that
point failed to inform Plaintiffs’ counsel of its actions. The Court is at a loss as to why DuPont
would not have informed Plaintiffs that DuPont had engaged an expert pathologist to provide an
opinion to a reasonable degree of scientific and medical certainty with regard to a 1994 specimen that
already had a pathology report upon which both specific causation experts had relied. In any event,
it is undisputed that Plaintiffs knew by August 27, 2019 that DuPont had retained Dr. Wheeler to
opine on the 1994 specimens. On September 4, 2019, Plaintiffs requested withdraw of Dr.
Wheeler’s opinion and offered an immediate meet and confer. One-week later Plaintiffs moved
this Court to strike the opinion.

In its response to Plaintiffs’ request to strike Dr. Wheeler’s letter as an untimely,
undisclosed expert opinion, DuPont suggested that in lieu of excluding Dr. Wheeler’s opinions,
the Court should permit expanded expert discovery:

In the event that the Court is inclined to preclude Dr. Nichols from
supplementing his list of materials considered with Dr. Wheeler’s Pathology
Report, DuPont respectfully requests that the Court permit DuPont to revise its
expert designations to include the Pathology Report and reopen discovery for the
very limited purpose of enabling deposition testimony regarding the report for good
cause. Moreover, the Court has not yet ruled on Daubert motions, and to the extent
the Pathology Report has any impact on the pending motions, it primarily undercuts
and does not support Plaintiffs’ positions, so there is no prejudice to Plaintiffs.

Nonetheless, and while DuPont believes it unnecessary, DuPont would also not

15
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 16 of 17 PAGEID #: 128886

object to permitting supplemental Daubert/summary judgment briefing in the event

the court deems it necessary. See, e.g., Redmond v. United States, 194 F. Sup. 3d

606, 613 (E.D. Mich. 2016) (finding that any surprise could be cured in part because

the court permitted a second motion challenging the testimony). Here, there is good

cause given that Dr. Pohar raised this issue in his rebuttal report, and DuPont

promptly obtained the slides and Pathology Report after he did so.

(Def’s Mem. in Opp at 13, n. 9, ECF No. 99.) This offer was three months ago.

However, during that time this case, Abbott, and the Swartz case were being worked up
for trial together and over 40 motions were filed before this Court. DuPont could have moved
for expedited consideration of re-opening expert discovery at any time via motion or in person at
a management conference that were held regularly during that time period when there may have
been time to accommodate the request if the Court were inclined to do so. DuPont and Plaintiffs
have throughout this litigation asked and been granted expedited consideration of pressing issues
in both of these ways. Yet, DuPont chose to allow the issue to wait its turn for decision pursuant
to Plaintiffs’ Motion to Strike and for Sanctions. Without any request for expedited
consideration, it is unsurprising that the issue is only now before the Court — less than two weeks
before trial.

There is simply no chance that the Court could allow time for Dr. Pohar to review both
Dr. Wheeler’s new expert report and formulate his response to Dr. Nichols in light of them;
allow Plaintiffs to depose Dr. Wheeler on his new expert opinions; allow Plaintiffs to re-depose
Dr. Nichols in light of his reliance on Dr. Wheeler’s new expert opinion; allow Plaintiffs to
retain and designate their own pathology expert witness and have her take the time necessary to
digest the facts of this case, review the pathology slides, formulate her own opinions, and issue
her own report; allow DuPont to depose Plaintiffs’ new pathology expert, all of which might well

lead to the parties’ experts having to modify their prior reports to counter opinions given by

opposing experts—which, in turn, could lead to additional depositions to examine revised

16
Case: 2:13-md-02433-EAS-EPD Doc #: 5302 Filed: 01/15/20 Page: 17 of 17 PAGEID #: 128887

opinions; and allow the parties to make new, or modify existing, Daubert motions, including
responses and replies.

Consequently, even if the Court were inclined to revise the expert designation schedule,
there is just no time to do so. The Court therefore is left with no choice but to strike Dr.
Wheeler’s expert opinion as an untimely report from an undisclosed expert. The Court is not,
however, inclined to grant any sanctions against DuPont as requested by Plaintiffs.

IV.

For the reasons set forth above, the Court GRANTS IN PART AND DENIES IN
PART Plaintiffs’ Motion to Strike and for Sanctions Regarding Dr. Wheeler’s Supplemental
Opinion (ECF No. 95.) Specifically, the Motion is GRANTED with regard to Plaintiffs’ request
to strike Dr. Wheeler’s expert opinion and DENIED with regard to Plaintiffs’ request for
sanctions.

IT IS SO ORDERED.

[-(S-d080
DATE ED D 4. SARGUS, JR.
UNIT ATES DISTRICT JUDGE

 

 

17
